NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          OCT 4 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ROBERT ABELL; LISA J. ABELL,                      No. 14-56716

                   Plaintiffs-Appellants,          D.C. No. 8:14-cv-00828-DOC-
                                                   JCG
   v.

 SUSE DODSON; JOE RUIZ,                            MEMORANDUM*

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Robert Abell and Lisa J. Abell appeal pro se from the district court’s

judgment dismissing their action alleging forgery in connection with four tax lien

notices. We have jurisdiction under 28 U.S.C. §1291. We review for an abuse of

discretion the district court’s dismissal of an action for failure to prosecute.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ferdik v. Bonzelet, 963 F.3d 1258, 1260 (9th Cir. 1992). We affirm.

       The Abells fail to challenge the district court’s dismissal of their action for

failure to prosecute, and have therefore waived any such challenge. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”); see also Greenwood v. FAA,

28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant . . . .”).

       Even if the Abells had not waived their challenge, the district court did not

abuse its discretion in dismissing the Abells’ action for failure to prosecute because

the Abells failed to file an amended complaint despite receiving an extension of

time to do so and being warned of the consequences of failing to file it. See

Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002) (discussing the five

factors for determining whether to dismiss for failure to prosecute).

       AFFIRMED.




                                           2                                     14-56716